Citation Nr: 0413392	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to an increased evaluation for residuals of 
fracture to the distal phalanx of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1999 and August 2002 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the June 1999 rating 
decision, the RO denied reopening the claim for service 
connection for a low back disorder and denied service 
connection for bilateral hearing loss, tinnitus, and 
hepatitis C.  In the August 2002 rating decision, the RO 
continued the noncompensable evaluation for residuals of 
fracture to the distal phalanx of the left little finger.

In November 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The Board notes that the issue of service connection for a 
low back disorder is addressed in the remand portion of this 
decision.  The Board further notes that such issue is 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
means of a July 1968 rating decision.  The veteran did not 
appeal the decision.  

2.  Petitions to reopen the claim for service connection for 
a low back disorder were denied by means of June 1978, August 
1978, and February 1992 rating decisions.  The veteran did 
not appeal the June 1978 or February 1992 decisions.  As to 
the August 1978 decision, the veteran filed a timely notice 
of disagreement, but did not perfect an appeal following the 
issuance of a statement of the case.  

3.  Evidence submitted since the February 1992 decision bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim for service connection 
for a low back disorder.

4.  Competent evidence of a current bilateral hearing loss 
disability is not of record.

5.  Competent evidence of a current diagnosis of tinnitus is 
not of record.

6.  Competent evidence of a nexus between the current 
diagnosis of hepatitis C and service is not of record.

7.  Residuals of fracture to the distal phalanx of the left 
little finger is manifested by subjective complaints of pain 
with use. 


CONCLUSIONS OF LAW

1.  The July 1968 rating decision, which denied service 
connection for a low back disorder, and the June 1978, August 
1978, and February 1992 rating decisions, which denied 
reopening the claim for service connection for a low back 
disorder, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2003).

2.  The evidence received since the February 1992 rating 
decision, which denied reopening the claim for service 
connection for a low back disorder, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002) 38 C.F.R. § 3.156(a) (2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

5.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

6.  The criteria for a compensable evaluation for residuals 
of fracture to the distal phalanx of the left little finger 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5227 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 and 5230 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

The Board notes that it is reopening the claim for service 
connection for a low back disorder, which is a favorable 
determination.  Additionally, the Board is remanding the 
claim for additional development and adjudicative action.  
Thus, the Board finds that it need not go into whether VA has 
met its duty to notify and assist the veteran in connection 
with this claim, as the purpose of the remand will be to meet 
such duty.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims for (1) service connection for 
bilateral hearing loss; (2) service connection for tinnitus; 
(3) service connection for hepatitis C; and (4) entitlement 
to a compensable evaluation for residuals of fracture to the 
distal phalanx of the left little finger by means of the 
April 2002 and May 2002 letters and the discussions in the 
June 1999 and August 2002 rating decisions, the March 2000 
and April 2003 statements of the case, and the May 2000, 
August 2000, and February 2003 supplemental statements of the 
case.  

As to the claims for service connection for bilateral hearing 
loss and tinnitus, in the May 2002 letter,  the RO informed 
the veteran that to establish service connection, the 
evidence must show three things: (1) evidence of a disease or 
injury that either began during service or was aggravated 
during service; (2) evidence of a current disability, which 
was usually shown my medical evidence or evidence showing 
persistent or recurrent symptoms of a disability; and 
(3) evidence of a relationship between the current disability 
and the disease or injury in service, which was also usually 
shown by medical records or a medical opinion.  In the June 
1999 rating decision, the March 2000 statement of the case, 
and the May 2000, August 2000, and February 2003 supplemental 
statements of the case, the RO explained that the reason 
these claims could not be granted was that the veteran had 
not brought forth competent evidence of current disabilities 
of hearing loss and tinnitus.  It noted that the medical 
records in the claims file showed no complaints by the 
veteran of these disabilities nor diagnoses of such.  
Additionally, the RO stated that there was also no evidence 
of a relationship between the claimed condition and service.  
Thus, the veteran was informed that the evidence necessary to 
substantiate his claims for service connection for bilateral 
hearing loss and tinnitus would be evidence showing current 
diagnoses and evidence showing a relationship between the 
current disabilities and service.  

As to the claim for service connection for hepatitis C, in 
the May 2002 letter, the RO informed the veteran of the three 
pieces of evidence necessary to establish service connection, 
which are laid out above.  The RO added that in order to 
establish service connection for hepatitis C, the veteran 
would need to show the following: (1) he was diagnosed with 
hepatitis C in service, had symptoms of hepatitis C in 
service, or was exposed to a hepatitis C risk factor; (2) a 
current diagnosis of hepatitis C, which was usually shown by 
medical evidence; and (3) a relationship between the current 
diagnosis of hepatitis C and the infection, symptoms, or risk 
factor exposure he had had in service, which was usually 
shown by medical records or a medical opinion.  The RO listed 
the recognized risk factors for hepatitis C, such as organ 
transplant before 1992, blood transfusions before 1992, 
hemodialysis, accidental exposure to blood, intravenous drug 
use, high risk sexual activity, and other direct percutaneous 
exposures to blood, such as tattoos, body pierces, etc.  At 
the time of the June 1999 rating decision, the veteran had 
not brought forth competent evidence of a finding of 
hepatitis C.  Thus, the RO denied the claim due to the lack 
of any current disability.  However, the veteran subsequently 
submitted evidence of a positive finding of hepatitis C, and 
in the August 2000 and February 2003 supplemental statements 
of the case, the RO stated that service connection for 
hepatitis C could not be granted because there was no 
competent evidence establishing a relationship between the 
diagnosis of hepatitis C and a disease or injury in service.  
Thus, the veteran was informed that the evidence necessary to 
substantiate this claim would be competent evidence showing a 
nexus between the post service diagnosis of hepatitis C and 
an event in service.

As to the claim for a compensable evaluation for residuals of 
fracture to the distal phalanx of the left little finger, in 
the April 2002 letter, the RO told the veteran that the 
evidence necessary to substantiate his claim would be 
evidence showing that his service-connected disability had 
gotten worse.  In the August 2002 rating decision, the RO 
stated that in order to warrant a 10 percent evaluation, the 
evidence would need to show extremely unfavorable ankylosis 
or amputation without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  In the April 2003 
statement of the case, the RO provided the veteran with the 
applicable Diagnostic Codes, which informed him of the 
evidence necessary for a compensable evaluation for his 
little finger.  There had been a change in the criteria for 
Diagnostic Codes that addressed ankylosis and limitation of 
motion of digits of the hand in August 2002 (thus, during the 
pendency of the veteran's claim, as he filed his claim in 
April 2002), and the RO provided the veteran with both the 
old and the new criteria in that statement of the case.  This 
informed the veteran that ankylosis of the little finger 
warranted a noncompensable evaluation, whether ankylosis was 
favorable or unfavorable.  It also informed him that in order 
to warrant a compensable evaluation, the little finger would 
need to be amputated without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto or with 
metacarpal resection.  Thus, the veteran was informed that he 
needed to meet one of these criteria in order to warrant a 
compensable evaluation for the service-connected residuals of 
fracture to the distal phalanx of the left little finger.

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the April 2002 letter, which addressed the 
veteran's claim for an increased evaluation, and the May 2002 
letter, which addressed the veteran's claims for service 
connection, the RO stated that it needed the following 
information from him: (1) the name of the person, agency, or 
company who had relevant records; (2) the address of the 
person, agency, or company; (3) the approximate time frame 
covered by the records; and (4) the condition for which he 
was treated.  The RO added, "We are asking you to sign a 
release that gives us the authority to request these 
documents for you.  You can get these records yourself and 
send them to us."  The RO informed the veteran that it had 
obtained the treatment records from the VA Medical Center 
(MC) in Mountain Home, Tennessee.  

The Board is aware that these letters do not state clearly 
who is responsible for obtaining evidence to substantiate the 
veteran's claims; however, the Board finds that such does not 
prejudice the veteran in this particular case for several 
reasons.  First, the veteran has stated repeatedly that he 
has received treatment only at the VA Medical Center in 
Mountain Home, Tennessee.  He reiterated such at the November 
2003 hearing before the undersigned, and the claims file 
contains treatment records from that facility, dated from 
1972 to 2003.  Second, it appears that the veteran is aware 
of VA's responsibility for obtaining VA medical records.  For 
example, in an April 2002 VA Form 21-4138, Statement in 
Support of Claim, the veteran stated, "I receive treatment 
for [back disorder, hepatitis C, left hand, hearing loss, and 
tinnitus] at VAMC, Mountain Home, TN.  Please obtain and 
review my treatment records from that facility."  In a May 
2002 VA Form 21-4138, the veteran stated, "I continue to 
receive all my healthcare at VAMC-Mtn Home, TN."  In a 
February 2003 VA Form 21-4138, he stated, "I receive 
treatment at the VAMC, Mountain Home, TN."  Thus, these 
statements from the veteran have caused the Board to believe 
that he aware that VA is responsible for obtaining VA 
treatment records and that he has received no treatment from 
private physicians or facilities.  

Additionally, the veteran has stated that he has not received 
treatment from private physicians or hospitals, and thus 
informing him that VA can assist him in obtaining those 
records or that he can submit these records himself appears 
to be unnecessary.  At the November 2003 hearing, the veteran 
reiterated to the undersigned that he had received all his 
treatment at the VAMC in Mountain Home, Tennessee.  Further, 
the April 2002 and May 2002 letters asked him to sign a 
release for each person, agency, or company that had treated 
him for his disabilities, and that VA would request these 
documents on his behalf.  The veteran has not submitted any 
release forms, and, in fact, has stated that he has no 
further evidence to submit.  A remand to inform the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf would only delay consideration of the veteran's 
claims.  It is for all these reasons stated above the Board 
finds that the veteran is not prejudiced in VA's failure to 
state clearly who is responsible for obtaining evidence to 
substantiate the veteran's claims, as the record reflects 
that VA has obtained all the medical records the veteran has 
identified that relate to his claims for service connection 
and his claim for an increased evaluation.  Thus, the veteran 
is not prejudiced in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he had filed his original claim in 1968.  
As stated above, the treatment records from the VAMC in 
Mountain Home, Tennessee, dated from 1972 to 2003, have been 
associated with the claims file.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claims and, in fact, has stated he 
has no further evidence to submit.  

The veteran has been provided with examinations in connection 
with his claim for an increased evaluation for the service-
connected residuals of fracture to the distal phalanx of the 
left little finger.  However, as to his claims for service 
connection for bilateral hearing loss, tinnitus, and 
hepatitis C, the Board finds that VA was not under an 
obligation to have the veteran examined, as such was not 
necessary to make a decision on these claims.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, as to 
the claims for service connection for bilateral hearing loss 
and tinnitus, the veteran has not brought forth competent 
evidence of either a diagnosis of bilateral hearing loss or 
tinnitus or persistent or recurrent symptoms of either 
disability.  In fact, there are no treatment records that 
show complaints of hearing loss and/or tinnitus.  Therefore, 
the Board finds that the RO was under no obligation to order 
an examination related to his claims for service connection 
for bilateral hearing loss and tinnitus because he does not 
meet one of the criteria needed to require an examination.  
See id.

As to the veteran's claim for service connection for 
hepatitis C, an examination is not necessary as to this claim 
because the evidence does not indicate that the disability 
may be associated with the veteran's active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  While the medical records show 
that he has been found to have hepatitis C, he has not 
brought forth any evidence suggestive of a causal connection 
between that current finding and service.  The RO has 
informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  As 
to the claim for an increased evaluation for the residuals of 
fracture to the distal phalanx of the left little finger, 
this has occurred, as the letter was issued in April 2002 and 
the rating decision was issued in August 2002.  As to the 
claims for service connection for bilateral hearing loss, 
tinnitus, and hepatitis C, this has occurred, as the letter 
was issued in May 2002 and a rating decision addressing all 
three issues was subsequently issued in January 2003.  

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2002 and May 2002 letters 
that were provided to the veteran do not contain the "fourth 
element" verbatim, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Specifically, in those 
letters, the RO stated, "You can help us with your claim by 
doing the following: Tell us about any additional information 
or evidence that you want us to try to get for you."  In May 
2002, the veteran submitted a VA Form 21-4138, stating that 
he had nothing further to submit at that time.  After he was 
provided with a supplemental statement of the case in 
February 2003, addressing the claims for service connection, 
he submitted a VA Form 21-4138, stating that had no 
additional evidence to submit.  Further, in the February 2003 
supplemental statement of the case, the RO provided the 
veteran with the fourth element by including the provisions 
of 38 C.F.R. § 3.159(b)(1).  The Board finds that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, the Board finds that any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A.  New and material evidence

Pursuant to 38 U.S.C.A. § 7105, a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and the veteran's claim was filed back in 1998.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Here, the last final denial relating to the veteran's claim 
for service connection for a low back disorder was in 
February 1992.  The evidence of record at that time consisted 
of the veteran's service medical records, private records 
dated between 1972 and 1978, an October 1991 private medical 
statement, a VA Form 10-7131, lay statements, and the 
veteran's applications for compensation benefits.  A 
description of that evidence follows.

The service medical records had shown that the veteran 
complained of back pain in March 1961.  A January 1962 report 
of medical examination shows that clinical evaluation of the 
spine was normal.  In a report of medical history completed 
by the veteran at that time, he denied any history of a bone, 
joint, or other deformity or arthritis.  

An August 1972 private medical record showed that the veteran 
had been considered for employment by a company in 1966 and 
that x-rays of his spine showed a bilateral arch defect at 
L5.  

A VA Form 10-7131, shows that the veteran had been admitted 
at the VAMC in Mountain Home, Tennessee, in December 1975 for 
low back pain, possible herniated nucleus pulposus.

A January 1976 private medical record shows that the 
physician, Dr. WK, had seen the veteran intermittently since 
1969 for low back pain, which had been attributed to a defect 
in the pars interarticularis bilateral at L5 known as 
spondylolysis with first degree spondylolisthesis.  Dr. WK 
stated the veteran had been seen in January 1976 and had 
physical signs consistent with a ruptured lumbar disk.  
Subsequent records from this same physician confirmed a 
ruptured disk and that the veteran had received treatment for 
such.  

May and June 1978 statements from fellow soldiers indicated 
that they had witnessed the injury the veteran sustained to 
his low back in 1961 and that he had to undergo treatment for 
the injury while still in service.

An October 1991 letter from Dr. MW states that the veteran 
had lower back syndrome and a long history of low back 
problems.

In the July 1968 rating decision, the RO denied the claim for 
service connection for a low back disorder because the 
veteran had not brought forth any post service evidence of a 
low back disorder.  The veteran did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  At the time of the June 1978 and August 
1978 decisions, the veteran had brought forth evidence of a 
post service back disorder, but the RO continued to deny 
reopening the claim because the veteran had not brought forth 
competent evidence of a nexus between the post service low 
back disorder and service.  The veteran submitted a notice of 
disagreement in April 1979, and a statement of the case was 
issued the next month.  The veteran did not perfect an 
appeal, and thus, the 1978 rating decisions became final.  
Id.

In the February 1992 rating decision, the RO denied reopening 
the claim for service connection for a low back disorder 
because of the lack of evidence of a nexus between the post 
service back disorder and service.  The veteran did not 
appeal that decision, and it became final.  Id.

Since the February 1992 rating decision, the veteran has 
brought a medical opinion attributing the post service back 
disorder to service, which the Board finds is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection for 
a low back disorder.  Specifically, in an August 2001 VA Form 
21-4138, AB, a doctor of osteopathy, stated that he had 
reviewed the veteran's service medical records and VA 
treatment records and it was his determination that the 
congenital spondylosis and L5 pars defect were aggravated by 
the traumatic injury sustained in service.  He stated that it 
was as likely as not that this sequence of injury and 
progressive disability due to trauma had been aggravated by 
the congenital defect and had contributed to the veteran's 
progressive disability and present inability to follow a 
gainful occupation.  

Again, the basis for the denial in 1992 was that the veteran 
had not submitted competent evidence of a nexus between the 
post service back disorder and service.  This evidence 
addresses a nexus between the post service back disorder and 
service, and thus constitutes new and material evidence.  See 
38 C.F.R. § 3.156(a) (2001).  Accordingly, the claim is 
reopened.

As stated above, the Board finds that additional development 
is warranted as to this issue, which development will be 
addressed in the remand portion of the decision.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for a 
chronic disease, such as sensorineural hearing loss (an 
organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Bilateral hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2003), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

(Emphasis added.)

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred a bilateral hearing 
loss disability in service or that sensorineural hearing loss 
was manifested to a compensable degree within one year 
following service. 

The Board notes that at entrance, the veteran's hearing was 
reported as being 15/15 in both whispered voice and spoken 
voice.  At the separation examination in January 1962, the 
audiometers showed hearing loss in the right ear with pure 
tone thresholds between 5 and 10 decibels at the Hertz 
frequencies from 500 to 4000.  The left ear had pure tone 
thresholds between 0 and 5 decibels at the Hertz frequencies 
from 500 to 4000.  However, the veteran's claim for service 
connection for bilateral hearing loss fails because he has 
not brought forth competent evidence of a bilateral hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  Thus, 
the veteran has not established that he has a bilateral 
hearing loss "disability," which is a requirement for the 
granting of service connection for hearing loss.  See 
38 C.F.R. § 3.385.  Additionally, the VA treatment records 
from the VAMC in Mountain Home, Tennessee, do not show any 
complaints of hearing loss or diagnoses of hearing loss.  At 
the November 2003 hearing, the veteran stated he first 
noticed hearing loss while in service.  He testified that 
during training, he was exposed to tanks shooting and guns 
firing.  

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  

Because the evidence does not establish that veteran has a 
bilateral hearing loss disability for VA purposes, the claim 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  While the veteran is competent to 
state that he noticed hearing loss in service and now, he is 
not competent to state that he has a current hearing loss 
disability that is attributable to service, as that requires 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In making this determination, the Board notes that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112; Brannon v. Derwinski, 
1 Vet. App. 314, 316-17.  No medical professional has entered 
a diagnosis of sensorineural hearing loss, and thus service 
connection for such is not warranted.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

2.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The service 
medical records are silent for any complaints of tinnitus.  
At the November 2003 hearing, the veteran testified that he 
did not have much of a problem with ringing in the ears-that 
it was only every now and then.  He stated he remembered that 
the intermittent ringing began in service.  However, all the 
medical evidence of record is silent for any reports of 
ringing in the ears by the veteran or a diagnosis of tinnitus 
by a medical professional.  

The veteran's claim for service connection for tinnitus fails 
because there is no competent evidence of record of a 
diagnosis of tinnitus, and without a current disability, 
service connection cannot be granted.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.  Although the 
veteran is competent to state that he has ringing in the 
ears, he is not competent to enter a diagnosis of tinnitus, 
as that requires a medical opinion.  See Espiritu, 2 Vet. 
App. at 494.  

For the above reasons, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

3.  Hepatitis C

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for hepatitis C.  The service 
medical records are silent for any findings pertaining to 
hepatitis C.  The veteran admits that he was first informed 
of his positive hepatitis C status in 1992.  Although the 
veteran has been diagnosed with hepatitis C, no medical 
professional has provided a nexus between the current 
diagnosis and service.  In a June 1999 VA outpatient 
treatment report, the veteran reported he had undergone a 
blood transfusion in 1976, which post dates service.  At the 
November 2003 hearing, the veteran stated that when he 
received shots in service, he suspected that they did not 
change the needles with each new person.  This is 
speculative, but even if the Board conceded for the purposes 
of this decision that the veteran received a shot from an 
unclean needle, there is no competent evidence of a nexus 
between the current findings of hepatitis C and the veteran's 
service.  

While the veteran has asserted that he must have developed 
hepatitis C while in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.

The Board finds that the veteran's claim for service 
connection for hepatitis C cannot be granted because he has 
not brought forth competent evidence of a nexus between the 
current diagnosis of hepatitis C and service.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

Service connection for residuals of a fracture to the distal 
phalanx of the left little finger was granted by means of a 
July 1968 rating decision and assigned a noncompensable 
evaluation, effective January 10, 1968.  The veteran is 
right-handed, and thus his left hand is his "minor" hand.

The Board notes that at the time the veteran entered service, 
it was noted he had sustained a burn to his left hand when he 
was six years old and that he had a burn scar on the palm of 
his hand.  In May 1959, the veteran sustained a crush injury 
to the distal phalanx of the left little finger.  There was a 
laceration on the distal phalanx.  In June 1961, he underwent 
a release of fascia contracture of the left hand.  In the 
hospitalization report, the examiner stated that the veteran 
had sustained second and third degree burns during his 
childhood and that he had pain in the left hand in the fifth 
finger due to the scar contracture.  He added that it was due 
to limitation of motion in the web between the fifth finger 
and the ring finger of the left hand.  The final diagnosis 
was contracture of fascia, left hand, due to old burn.  

A March 1999 VA examination report shows that the examiner 
determined that the veteran's limitation of movement of the 
left hand was most probably secondary to the burn and not 
secondary to the fracture of the little finger.  He stated 
that the fracture of the little finger had healed and that he 
did not see "any reason for any residual disability 
secondary to the fracture."  He added that it was highly 
likely that the limitation of movement was secondary to the 
scar and the keloid formation from the burn.

In April 2002, the veteran filed a claim for increased 
benefits for his left little finger, asserting that his he 
had the loss of two fingers. 

A May 2002 VA examination report shows that the veteran 
reported he had his little finger in service severed and that 
he had sustained burns to his hand.  The examiner stated that 
physical examination revealed scar formation on the left hand 
with brawny skin changes over the mounds of the little 
finger, the index finger, and the middle finger.  The scar 
was hyposensitive.  The veteran had no sensitivity and no 
evidence of skin breakdown.  The examiner stated the veteran 
was able to flex all of the digits of the left hand at the 
metacarpal phalangeal joint, but that the small finger and 
the ring finger had no flexion of the proximal or distal 
interphalangeal joints.  He noted they were held at 
0 degrees, but that the veteran was able to oppose the little 
finger with the tip of the thumb.  The examiner stated that 
the veteran had good strength in being able to do this.  The 
diagnosis was limited range of movement of the little finger 
and the middle finger of the left hand secondary to injury 
sustained during service.

A January 2003 VA examination report shows that the veteran 
complained of stiffness and lack of movement of the fingers, 
particularly the middle finger, the ring finger, and the 
little finger of his left hand.  On physical examination, the 
examiner noted the burn scar on the veteran's hand.  
Sensation was intact.  The veteran was able to fully flex the 
metacarpal phalangeal joints to 90 degrees.  There was full 
flexion of the thumb and index finger, but no flexion or 
extension of the proximal or distal interphalangeal joints of 
the middle finger, the ring finger, or the little finger.  
The examiner noted there was a scar on the tip of the little 
finger, which was circinate, well-healed, very small and 
barely perceptible.  X-rays showed no evidence of fracture, 
dislocation, or degenerative changes.  The diagnoses was 
history of injury to the left hand with decreased range of 
movement of the distal portions of the middle finger, ring 
finger, and little finger of the nondominant hand and history 
of burn injury to the palmar surface of the left hand.  She 
added that the decreased range of motion was more likely than 
not directly related to the veteran's service injury.

The veteran's service-connected disorder is evaluated under 
Diagnostic Code 5227.  The Board notes that during the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating impairment of a 
single finger, effective August 26, 2002.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  
However, in a recent opinion, VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.  Thus, the Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change-here, August 26, 
2002.

The Board notes that in the April 2003 statement of the case, 
the RO considered both the old and the new regulations, and 
both rating criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard, 4 Vet. App. 
384.

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable evaluation was the only schedular 
rating available for this disorder.  However, the schedule 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.  In 
order to classify the severity of ankylosis and limitation of 
motion of the fifth finger, it was necessary to evaluate 
whether motion was possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran was able to do so, the 
rating would be for favorable ankylosis, otherwise it would 
be unfavorable ankylosis.  See id.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2003).  Again, a noncompensable rating is the only schedular 
rating available for this disorder.  The rating schedule 
indicates that VA can also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.  

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand. The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the little finger, the 
only schedular rating provided is a noncompensable evaluation 
for any degree of limitation of motion, whether it affects 
the minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2003).  Motion of the thumb and fingers should be 
described by appropriate reference to the joints whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the proximal transverse crease of palm.  38 C.F.R. § 4.71.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
compensable evaluation for the service-connected residuals of 
fracture to the distal phalanx of the left little finger.  In 
this case, regardless of which criteria are used to evaluate 
the veteran's service-connected disorder, a compensable 
evaluation is not warranted.  The prior rating criteria did 
not provide an evaluation for limitation of motion, and the 
new rating criteria only provide a noncompensable evaluation 
for any limitation of motion of the little finger, no matter 
how severe.  The veteran's left little finger is not 
ankylosed.  The veteran has motion in the left little finger 
in the metacarpal phalangeal joint but no motion in the 
proximal interphalangeal and distal interphalangeal joints.  
Additionally, he was able to oppose the little finger with 
the tip of the thumb.  These findings establish that the 
veteran does not have ankylosis of that finger.  Regardless, 
favorable ankylosis would only warrant a noncompensable 
rating under the old and new rating criteria.  The Board does 
not find that there is a basis for finding the severity of 
the veteran's left little finger disability is equivalent to 
unfavorable ankylosis or amputation.  Again, the veteran was 
able to oppose the little finger with the tip of the thumb. 

The Board must address the finding made by the VA examiner 
who conducted the May 2002 and January 2003 examinations.  
She attributed the veteran's limited movement in the middle 
finger and ring finger to the burn in service.  The veteran's 
burn to his left hand was prior to service, and he is not 
service connected for the residuals from that burn injury.  
The May 2002 and January 2003 examination reports show that 
the examiner was relying on history provided by the veteran 
when she stated that limitation of movement of the middle and 
ring fingers were due to the injury in service.  The veteran 
had reported that he sustained the burn to his left hand at 
the same time he sustained the fracture to his little finger.  
Additionally, the veteran had reported he had his finger 
severed off in service.  The service medical records show 
that the veteran crushed his little finger and sustained a 
laceration.  There was no finding that the veteran's finger 
had been severed and had to be reattached.  Thus, her medical 
opinion is based upon an inaccurate factual history, which 
would indicate a much more severe injury than the veteran had 
sustained in service, and the Board accords her opinion 
little to no probative value.  Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  

Additionally, there is a medical opinion that contradicts her 
medical opinion.  In the March 1999 addendum to the December 
1998 examination, the examiner stated that the fracture of 
the left little finger was healed and that he did not see any 
reason for any residual disability secondary to the fracture.  
He noted that the veteran's limitation of movement of the 
other fingers was related to the burn and not the service-
connected disability.  This opinion was based on a review of 
the service medical records.  Thus, this opinion was based 
upon an accurate medical history and thus it is given more 
probative value than the May 2002 and January 2003 opinions 
from the other examiner.  

The Board is aware that the examiner was not provided with 
the veteran's claims file at the time of the May 2002 and 
January 2003 examinations.  However, the Board does not find 
that this would be a basis to remand the claim for a new 
examination.  The issue before the Board is whether the 
veteran is entitled to a compensable evaluation for the 
service-connected residuals of fracture to the distal phalanx 
of the left little finger.  The Court has consistently held 
that where an increase of disability evaluation is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The reported 
findings in the May 2002 and January 2003 are thorough and 
address the symptoms necessary to determine the current level 
of the veteran's service-connected disability.

Therefore, after review of the evidence of record, the Board 
finds that the evidence does not show that the criteria for a 
compensable evaluation have been met.  The medical evidence 
does not show that the veteran currently has residuals of the 
in-service injury, as opposed to other disorders that affect 
multiple fingers.  Accordingly, the preponderance of the 
evidence is against assignment of a compensable disability 
rating under Diagnostic Code 5227.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2003).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca, supra.  The veteran has 
indicated that he has pain with use of the left fifth finger.

However, the medical evidence does not support the contention 
that he has limitation of motion and/or functional loss as a 
result of the service-connected disability.  Even accepting 
that he may have some residual pain from the inservice 
injury, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Again, in the March 1999 examination report, the examiner 
stated that the veteran's fracture to the left little finger 
was healed and could not see "any reason for any residual 
disability secondary to the fracture."  Thus, this is 
evidence against a finding that the veteran warrants a 
compensable evaluation based upon functional loss, as the 
examiner determined the injury sustained in service had 
completely healed.  In the May 2002 examination report, the 
examiner stated that the veteran had good strength when he 
opposed the little finger with the tip of the thumb.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The veteran is competent to report his symptoms.  At the 
November 2003 hearing, he stated that his finger had been 
severed and that they had to sew it back on.  He stated he 
had no feeling in his finger and had difficulty grabbing 
objects.  As stated above, the Board notes that the service 
medical records do not substantiate the veteran's allegation 
that his finger was completely severed-it shows he sustained 
a crush injury and a laceration on the left little finger.  
The medical findings reported do not support the veteran's 
contentions that he warrants a compensable evaluation.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Accordingly, the 
preponderance of the evidence is against a compensable 
evaluation for residuals of fracture to the distal phalanx of 
the left little finger, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a low back 
disorder is reopened.  To this extent, the claim is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hepatitis C is denied.

A compensable evaluation for residuals of fracture to the 
distal phalanx of the left little finger is denied.


REMAND

The Board finds that additional development is warranted as 
to the veteran's reopened claim for service connection for a 
low back disorder.  Specifically, the Board finds that an 
examination is necessary to make a decision on the claim.  
Here, there is competent evidence that the veteran has a 
current low back disorder and there is a medical opinion, 
which attributes the current disorder to the veteran's 
service, and the Board finds that the evidence of record does 
not contain sufficient medical evidence for VA to make a 
decision as to this issue

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of the back disorder.  The 
examiner must have an opportunity to 
review the veteran's claims file and 
should indicate in the report that the 
claims file has been reviewed.  After 
reviewing the available medical records, 
to include the veteran's service medical 
records, and examining the veteran, the 
examiner should be requested to answer 
the following questions:

(a) Do you agree with the August 2001 
finding by the Doctor of Osteopathy that 
spondylosis and L5 pars defect existed 
prior to service?  Please state yes or no 
and substantiate your answer with 
evidence in the claims file and medical 
principles.

(b) If you find that spondylosis and/or 
L5 pars defect pre-existed service, was 
it aggravated beyond the natural progress 
of the disease process during the 
veteran's service?  Please state yes or 
no and substantiate your answer with 
evidence in the claims file and medical 
principles.

(c) If you do not find that a low back 
disorder pre-existed service, is it as 
likely as not that the current low back 
disorder had its origin in service?  
Please state yes or no and substantiate 
your answer with evidence in the claims 
file and medical principles.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a low back 
disorder.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He must 
submit any pertinent evidence he has in his possession.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



__________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



